         Case 1:19-cr-00158-DCN Document 199 Filed 05/11/20 Page 1 of 3




BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY
JOSHUA D. HURWIT, IDAHO STATE BAR NO. 9527
FRANCIS J. ZEBARI, IDAHO STATE BAR NO. 8950
ASSISTANTS UNITED STATES ATTORNEY
DISTRICT OF IDAHO
1290 WEST MYRTLE STREET, SUITE 500
BOISE, IDAHO 83712-7788
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-1413




                             UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,                         Case No. 19-CR-00158-DCN-2

                Plaintiff,                         UNOPPOSED MOTION TO CONTINUE
                                                   SENTENCING
        vs.

 CHRISTOPHER FOSS, a/k/a/ “Cutty”

                Defendant.



       The United States of America, by and through Bart M. Davis, United States Attorney for

the District of Idaho, and Joshua D. Hurwit and Francis J. Zebari, the undersigned Assistants

United States Attorney, moves this Court, pursuant to Federal Rule of Criminal Procedure 32(b),

to continue the sentencing for this defendant, currently scheduled for June 23, 2020, for a period

of at least 90 days. Through counsel, the Defendant has stated that he does not oppose the

continuance. This is the first request for a continuance of the sentencing.

       This unopposed motion is based upon the following grounds:



JOINT MOTION TO CONTINUE SENTENCING - 1
         Case 1:19-cr-00158-DCN Document 199 Filed 05/11/20 Page 2 of 3




        1.      The sentencing in this case is currently scheduled for 10:00 a.m. on June 23,

2020. This is the first setting for this hearing.

        2.      Discovery in this case is voluminous and was just provided to U.S. Probation for

review. U.S. Probation needs additional time to review the discovery and confer with the

Government and defense counsel as needed.

        3.      The Government has communicated U.S. Probation Officer Mike Cruser, who is

assigned to prepare the presentence report in this case. Mr. Cruser stated that he supports the

request for a continuance of the sentencing.

        4.      Accordingly, the parties respectfully request the Court to continue the sentencing

in this matter for a period of not less than ninety (90) days. The parties also request that the

Court reset the deadlines for preparing and objecting to the presentence report and providing

sentencing materials to the Court, to correspond to the new sentencing date.

        Respectfully submitted this 11th day of May, 2020.

                                                    BART M. DAVIS
                                                    United States Attorney
                                                    By:



                                                    _______________________________
                                                    s/ Joshua D. Hurwit
                                                    s/ Francis J. Zebari
                                                    Assistants United States Attorney




JOINT MOTION TO CONTINUE SENTENCING - 2
        Case 1:19-cr-00158-DCN Document 199 Filed 05/11/20 Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 11, 2020, the foregoing UNOPPOSED MOTION

TO CONTINUE SENTENCING was electronically filed with the Clerk of the Court using the

CM/ECF system, and that a copy was served on the following parties or counsel by:

 Craig Durham                                     United States Mail, postage prepaid
 223 N. 6th Street, Ste. 325                      Fax
 Boise, Idaho 83712
                                                  ECF filing
                                                  Email




                                                          /s/ Morgan McReynolds
                                                          Legal Assistant




JOINT MOTION TO CONTINUE SENTENCING - 3
